Dissenting Opinion
by Dithrich, J.:
I dissent from the majority opinion for the reason that the record fails to show substantial compliance with the statutory provision that “In no case shall any decree of adoption be made or entered unless the person proposed to be adopted shall have resided with the petitioner for a period of six months prior thereto,. . .” The majority opinion states: “The purpose of the six months residence clause ... is to create a waiting period, and in our opinion does not require common use of a bedroom.” No one contends that it does. The opinion continues: “Here the adoptee lived under the same roof as did the petitioner, at the Hotel Crillon, on the ship from Europe to America, and at the Barclay Hotel.” While the statute “does not require common use of a bedroom,” a closer relationship than life “under the same roof” is contemplated. In my opinion, in prescribing the six months’ residence requirement prior to the entry of a decree, the Legislature intended that the adopting parent and the person — no distinction having been made between a child and an adult — to be adopted should live together in the same household in a family relationship during the required period of time. Residence “under the same roof” at *369the Crillon Hotel in Paris, where the adoptee was at liberty to continue his relationship with one Chanalis, was not in compliance with the statutory requirement. Nor was the period from May 5, 1948, until June 22,. 1948, six days after the entry of the adoption decree. —during which period Russell was in Paris, ostensibly for the purpose of arranging for the termination of the lease of Mrs. Freeman’s apartment at the Crillon — in compliance with the requirement.
It is significant that when Russell arrived at the Crillon on May 6, 1948, he met Chanalis and roomed with him in Paris until they both left for the United States on June 9. While Russell was living at the Barclay with Mrs. Freeman, Chanalis occupied an apartment at 317 South 17th Street, within a short distance of the Barclay. Russell visited the apartment daily.
To my way of thinking it is preposterous to assume that Russell or Russell-Freeman could enter into a family relationship with Mrs. Freeman and, at the same time, continue his relationship with Chanalis.
The law of adoption in Pennsylvania being entirely statutory, strict compliance with the statutory requirement must be followed. In Re: Adoption of Margaret Nolan, 113 Pa. Superior Ct. 198, 172 A. 477.
Rhodes, P. J., and Hirt, J., join in this dissent.